1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadini et al. (DE 102004056429 A1, hereinafter “Fadini”).
In regard to claims 1 and 14, Fadini discloses an aircraft piping (See note below) that comprising at least one coupling device (Coupling shown in Fig. 1) intended for coupling first and second pipes (Fig. 1, pipes 10 and 12) of a run of piping (Fig. 1), the coupling device comprising: 
a first part (Fig. 1, 10a), configured to be coupled to the first pipe (Fig. 1, pipe at 10), as well as a second part (Fig. 1, at 12a, 12b, and 12c) configured to be coupled to the second pipe (Fig. 1, second pipe at 12), 
the first part comprising a first flange (Fig. 1, flange at 10a) which widens in the direction of the second part in operation (Fig. 1, flange at 10a widens in the direction of 12a) and which has a first contact surface (Fig. 1, surface of 10a that contacts the indicated second part), 
the second part comprising a second contact surface (Fig. 1, surface of the indicated second part that contacts 10a), which widens in a same direction as the first contact surface (Fig. 1, indicated second contact surface widens in the same direction as 10a), configured to collaborate with the first contact surface (Fig. 1), 
the coupling device comprising at least one seal (Fig. 1, seal 16) interposed between the first and second parts (Fig. 1, 16 is between 10a and 12a) as well as at least one clamp (Fig. 1, clamp 14) to keep the first and second contact surfaces pressed against one another while allowing them to slip relative to one another (See Fig. 1, the invention shown has a gap above the seal 16 and allows for relative movement between 10 and 12. Additionally, the invention shown is similarly constructed to the applicant’s invention.), 

It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “An aircraft piping” of claim 14 is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “at least one coupling according to claim 1".  Therefore, little patentable weight is given to "An aircraft piping". Further, the invention of Fadini is for exhaust systems of vehicles which is similar to the intended use of the applicant’s invention described in the specification in [0040] that recites “the piping 30 is configured to carry a hot fluid, such as hot air for example, in an aircraft.”
In regard to claim 3, Fadini discloses the coupling device according to claim 1, wherein, of the first and second contact surfaces, at least one comprises a housing (Fig. 1, housing above 12b) configured to house the seal (Fig. 1, house above 12b houses seal 16).  
In regard to claim 4, Fadini discloses the coupling device according to claim 1, wherein the second part comprises second (Fig. 1, second flange defined by the portion at 12b and 12c) and third flanges (Fig. 1, flange at 12a) which exhibit a joining zone (The applicant defines a joining zone at 60 in Fig. 5 where the second flange transitions to the third flange. Therefore, Fig. 1 of Fadini includes a joining zone where 12a transitions to 12b and 12c) and which form a 13PATENT APPLICATION5405.139049V-shaped cross section (See image below, 12a relative to 12b and 12c forms at least a V-shape as defined by the arrows), the second flange comprising the second contact surface (Fig. 1, the portion at 12b and 12c that contacts 10a is part of the indicated second flange).  

    PNG
    media_image1.png
    344
    613
    media_image1.png
    Greyscale

In regard to claim 5, Fadini discloses the coupling device according to claim 3, 
wherein the second part comprises second (Fig. 1, second flange defined by the portion at 12b and 12c) and third flanges (Fig. 1, flange at 12a) which exhibit a joining zone (The applicant defines a joining zone at 60 in Fig. 5 where the second flange transitions to the third flange. Therefore, Fig. 1 of Fadini includes a joining zone where 12a transitions to 12b and 12c) and which form a V-shaped cross section (See image 
wherein the housing is positioned on the second contact surface (Fig. 1, housing of 16 is positioned on the second contact surfaces at 12b and 12c), near a free first end of the second flange (Fig. 1, free end of 12b and 12c that is below 10a).  
In regard to claim 6, Fadini discloses the coupling device according to claim 4, wherein the first flange has a free end distant from a second end of the second flange in a state of rest (See image below, indicated first free end has a distant from a second end of the second flange in a state of rest. The indicated second end of the second flange is similarly positioned to the applicant’s invention of a second end of the second flange at 50.2 in Fig. 5).  

    PNG
    media_image2.png
    310
    463
    media_image2.png
    Greyscale
 
In regard to claim 10, Fadini discloses the coupling device according to claim 4, wherein the groove has a first flank (Fig. 1, portion of 14 that contacts 10a) configured to be in contact with an external surface of the first flange (Fig. 1) and a second flank (Fig. 1, portion of 14 that contacts 12a) configured to be in contact with an external surface of the third flange (Fig. 1).  
In regard to claim 11, Fadini discloses the coupling device according to claim 10, wherein the first part 14PATENT APPLICATION5405.139049comprises a first pipe (Fig. 1, pipe 10) configured to connect the first flange and the first pipe (Fig. 1, connection between 10 and 10a), and wherein the first flank is dimensioned so that, in a state of rest, the first flank is distant from the first pipe (Fig .1, indicated first flank of 14 has distance from 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Berchtold et al. (US 2006/0082142 A1 hereinafter “Berchtold”).

wherein the first flank of the clamping jaw and the external surface of the first flange have collaborating concave and convex spherical shapes.  
In the related field of exhaust pipe joints, Berchtold teaches a first contact surface (Figs. 1 and 2, surface at 5), a second contact surface (Figs. 1 and 2, surface at 11), and a first flank of a clamping jaw (Figs. 1 and 2, clamp 12 is spherically shaped) having complementary concave and convex shapes (Figs. 1 and 2) in order to have the advantage of a relatively smooth outer surface that is aesthetically desirable and can be reassembled without impairment as taught in [0015]. 
 It would have been obvious to one having ordinary skill in the art to have modified the conical shape of the first contact surface, the second contact surface, and the clamping jaw of Fadini to be spherically shaped in order to have the advantage of a desirable aesthetic shape and can be reassembled without impairment as taught by Berchtold. It is also noted that in [0022] of Fadini, discloses the term “conical” in context of the invention is not limited to being exactly conically shaped or a rectilinear shape. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fadini such that the In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).
In regard to claim 7, Fadini discloses the coupling device according to claim 6, but does not expressly disclose the free end of the first flange is positioned approximately equidistant from the housing and from the second end of the second flange.   
In the related field of exhaust pipe joints, Berchtold teaches a free end of a first flange (Fig. 1, free end at 24 of a first flange) positioned between a housing (Fig. 1, housing at 8) and a second end of a second flange (Fig. 1, transition surface 35 can be interpreted as a second end of a second flange) in order to promote durability of a seal in a housing (In [0013] discloses contact adjacent both sides of the housing at 8 for the seal 7 by the first flange at 4 and 24 as shown in Fig. 2 promotes a tight connection and durability of the seal 7).
It would have been obvious to one having ordinary skill in the art to have modified the position of the free end of the first flange of Fadini to be between the housing and the second end of the second flange in order to have the advantage of a tight connection and durable seal as taught by Berchtold.
While Fadini in view of Berchtold do not expressly disclose the free end of the first flange is positioned approximately equidistant from the housing and from the second end of the second flange; the distance may be determined through the use of 
It would have been obvious to one having ordinary skill in the art to have modified Fadini in view of Berchtold to have the free end of the first flange is positioned approximately equidistant from the housing and from the second end of the second flange, as the distance may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of stronger seal. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Shotbolt (US 4,486,037).
In regard to claims 8 and 9, Fadini discloses the coupling device according to claims 1 and 8, but does not expressly disclose wherein, of the first and second contact surfaces, at least one comprises a coating made of a material which encourages a slipping of the first and second contact surfaces against one another; and 
wherein the first flange comprises a coating made of a material that encourages slippage between the first flange and the clamp.
  In the related field of pipe socket joints, Shotbolt teaches contact surfaces of a pipe joint can include PTFE in order to have the advantage of a low coefficient of friction (Fig. 1 and in 1:44-58 discloses applying PTFE to the surfaces between the hub 5 and thrust ring 9 to achieve a minimum low coefficient of friction). 

Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, PTFE is a known material for pipe parts that had advantages of corrosion resistance and increasing lifetime as described at https://www.fluorotec.com/news/blog/the-properties-and-advantages-of-polytetrafluoroethylene-ptfe/. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the clamp and the flanges of Fadini to include a coating of PTFE for corrosion resistance and increased lifetime. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fadini (DE 102004056429 A1) in view of Pfeuffer (US 3,498,649).
Fadini discloses the coupling device according to claim 10, 
wherein each clamping jaw comprises a central portion (Fig. 1, the central curved portion of 14), connecting the first and second flanks (Fig. 1, indicated first and second flanks extend from the central portion of 14), which has an internal surface (Fig. 1, internal surface of 14) configured to bear against the external surface of the joining zone when the clamp is clamped tight in operation (Fig. 1, internal surface of 14 bears against the external surface of the indicated joining zone when the clamp is tightened as shown).  

In the related field of clamped joints, Pfeuffer shows a known clamp 3 with an internal cylindrical surface for various flared pipe embodiments as shown in Figs. 1-8 (For example, Fig. 8 shows a clamp 3 with an internal cylindrical surface and the pipe 20 has a cylindrical external surface). 
It would have been obvious to one having ordinary skill in the art to have substituted the clamp of Fadini for the clamp of Pfeuffer that includes an internal cylindrical surface in order to have the advantage of a clamp that provides a water-tight connection as taught by Pfeuffer in 3:63-75.
Further, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fadini such that the internal surface of the clamp and the external surface of the joining zone be cylindrically shaped, since this would allow for easier manufacturing of a straight surface than a curved surface.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed cylindrical surfaces were significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/02/2022